       Case 2:19-cr-00763-GW Document 64 Filed 12/07/20 Page 1 of 3 Page ID #:302
.. ~




         1

         2
                                                                       DEC'~~~
         3
                                                                                            Y
         4

         5

         6

         7 ~

         8                                     UNITED STATES DISTRICT COURT

         9                                    CENTRAL DISTRICT OF CALIFORNIA

        10

         11      UNITED STATES OF AMERICA,

         12                                       Plaintiff,      ~     ~~ C.I~~-1 ~o~— ~W
         13                              v.                            ORDER OF DETENTION AFTER HEARING
                                                                          (18 U.S.C. ~~'~~)
         14 ~^~
            \,N u`~               Q~~~ ~                          j~              31 y~
         15                                       Defendant.

         16
         17                                                            I.

         18           A.()On motion of the Government involving an alleged

         19                1.() crime of violence;
        20                 2, ()offense with maximum sentence of life imprisonment or death;

        21                 3. ()narcotics or controlled substance offense with maximum sentence of ten or more

        22                        years (21 U.S.C. §§ 801,/951, et. sec.,/955a);

        23 ~               4.() felony -defendant convicted of two or more prior offenses described above;

        24 'I              5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

         25                       possession or use ofa firearm or destructive device or any other dangerous weapon,

         26                       or a failure to register under 18 U.S.0 § 2250.

         27           B.() On motion ()(by the Government)/()(by the Court sua sponte involving)

         28 1 ///

                                              ORDER OF DETENTION AFTER HEARING(f8 U.S.C. §3142(1))

                u ~n _on inam~,                                                                              Pate I of3
Case 2:19-cr-00763-GW Document 64 Filed 12/07/20 Page 2 of 3 Page ID #:303




   1            1. (serious risk defendant will flee;

  2             2. ()serious risk defendant will

  3                    a.() obstruct or attempt to obstruct justice;

  4                    b. O threaten, injure, or intimidate a prospective witness or juror or attempt to.do so. ~',

  5                                                          II.

  6          The Court finds no condition or combination of conditions will reasonably assure:

   7         A. (appearance of defendant as required; and/or

   8         B. (safety of any person or the community.

  9                                                         III.

  10         The Court has considered:
  11         A. (~j-'the nature and circumstances ofthe offense, including whether the offense is a crime of
  12             violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

  13            firearm, explosive, or destructive device;
  14         B.(       the weight of evidence against the defendant;
  15         C.(       the history and characteristics of the defendant;
  16         D.(~the nature and seriousness of the danger to any person or to the community.
  17                                                        IV.
  18         The Court concludes:
  19         A. (X`Defendant poses a risk to the safety of other persons or the community because:
                          n          n   ~
  2~


 21
 22
  23

 24

 25

 26 ///
 27 ///

 28    /ll

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-94 f06/07)                                                                                     Paee 2 of 3
           Case 2:19-cr-00763-GW Document 64 Filed 12/07/20 Page 3 of 3 Page ID #:304
o   ~ _~




                                                                                            defendant will flee because:
              1          B. (~istory and characteristics indicate a serious risk that
              z
              3
              4                                                         1~               ~~.~r

              5
              6
              7
              8          C.() A serious risk exists that defendant will:
              9                    1.() obstruct or attempt to obstruct justice;
             10                    2.() threaten, injure or intimidate awitness/juror, because:
             11 ~
             12 'I
             13
             14~
             15
             16
             17          D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
             18                    provided in 18 U.S.C. § 3142(e}.
            19           IT IS ORDERED that defendant be detained prior to trial.
            20           IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
            21       facility separate from persons awaiting or serving sentences or persons held pending appeal.
            22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
            23       consultation with his counsel.
            24
            25
            26 DATED:1~
                                                             U.S. MAGISTRATE /DISTRICT JUDGE
            27

            28

                                                ORDER OF DETENTION AFTER HEARFiVG (!S U.S.C. §3142(1))

                     ~a_on m~m-n                                                                                    D....e 1 ..!' 7
